725 N.W.2d 458 (2007)
INTERNATIONAL HOME FOODS, INC., Plaintiff-Appellee,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant.
Lenox, Inc., Plaintiff-Appellee,
v.
Department of Treasury, Defendant-Appellant.
Docket Nos. 130542, 130543. COA Nos. 253748, 253760.
Supreme Court of Michigan.
January 5, 2007.
On order of the Court, leave to appeal having been granted, and the briefs and oral argument of the parties having been considered by the Court, we hereby REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of the Ingham Circuit Court for the reasons stated in the Court of Appeals dissent.
MICHAEL F. CAVANAGH, J., dissents and would affirm the Court of Appeals decision in this matter.